          Case 8:19-cr-00061-JVS Document 499 Filed 06/14/21 Page 1 of 1 Page ID #:8579
ALEXANDER C.K. WYMAN (Cal. Bar No. 295339)
Assistant United States Attorney
312 N. Spring Street, 11th Floor
Los Angeles, CA 90012
Alex.Wyman@usdoj.gov


                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA                                    CASE NUMBER:

                                                                              SA CR 19-061-JVS
                                             PLAINTIFF(S)
                  v.
MICHAEL JOHN AVENATTI,                                               NOTICE OF MANUAL FILING
                                                                           OR LODGING
                                           DEFENDANT(S).

PLEASE TAKE NOTICE:
       Pursuant to Local Rule 5-4.2, the following document(s) or item(s) are exempt from electronic filing,
and will therefore be manually ✔ Filed          Lodged : (List Documents)
UNDER SEAL DOCUMENT




Reason:
 ✔        Under Seal and/or In Camera
          Items not conducive to e-filing (i.e., videotapes, CDROM, large graphic charts)
          Electronic versions are not available to filer
          Per Court order dated:
          Administrative Record
          Other:




June 14, 2021                                                 Alexander C.K. Wyman
Date                                                          Attorney Name
                                                              United States of America
                                                              Party Represented

Note: File one Notice of Manual Filing or Lodging in each case, each time you manually submit a document(s).
G-92 (04/14)                             NOTICE OF MANUAL FILING OR LODGING
